October 30, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             METROPOLITAN TRANSIT AUTHORITY, Appellant

NO. 14-13-00381-CV                          V.

                      CALVIN MCCHRISTIAN, Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Calvin
McChristian, signed March 11, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, Metropolitan Transit Authority, to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.